CHIEF JUSTICE TURNAGE
concurring in part and dissenting in part:
I agree with the majority statement that the 1991 legislature in amending Section 87-5-721, MCA, inadvertently failed to consider an amendment to Section 3-10-303, MCA, and that the legislature may want to address the problem presented in this case.
I do not agree with the majority, however, that the case should be dismissed. The Justice Court fine of $515 is within the statutory sentencing jurisdiction granted justice courts and can be supported *210under the provisions of Section 3-10-303, MCA. Section 87-5-721, MCA, is the section that the legislature may want to address concerning the misdemeanor penalty, specifically the provision that a fine “necessary to eliminate or mitigate the effects of the violation” may be imposed. If the legislature deems some form of penalty is required to eliminate or mitigate effects of violations in such matters, they may want to consider recourse to a civil action as being appropriate.
I would affirm that portion of the Justice Court’s sentence imposing the $515 fine and strike the remaining portion of the sentence.